ON APPLICATION FOR A REHEARING
MOUTON, J.
In our original opinion we referred to the wording of the sale from Dickerson as having been intended to convey the land to Dewitt Varnado and his brother, Jasper Varnado, and not to the commercial firm of Jasper E. Varnado and brother. We then referred to the sale of the land to Dickerson, and signed J. E. Varnado and Bro., by J. E. Varnado. From the language used in the sale by Dickerson in 1902, and in the deed transferring the land back to him in 1907, we concluded that Dickerson honestly believed he was acquiring the property from the true owners, the Varnado Brothers. We found that he had been a purchaser in good faith; that his actual possession coupled with that of Neugass Company, as stated in our opinion, entitled defendant to title ' under the prescription of ten years.
Counsel for plaintiff expresses surprise in reference to our allusion to the question of mandate on the issue of prescription.
In article IV of plaintiff’s petition, he alleges that J. E. Varnado had no right or authority to transfer the undivided one-half interest in the property acquired by petitioner in the deed from Dickerson. That averment, as we understand it, means that J. E. Varnado had no power of attorney, agency or mandate to transfer the undivided ownership of his brother, plaintiff, in this suit. That allegation appeared to us as being one ■ of the most important of the averments in plaintiff’s petition. If J. E. Varnado undertook to sell the land without right or authority, as plaintiff alleges, it must follow that he took upon himself, as a self constituted attorney in fact, to transfer the property.
Accepting that view of the case, we held, that the fact of this alleged lack of right or authority in J. E. Varnado was a fact dehors the deed and was no bar to the plea of prescription where the property, as in this case, had been sold by authentic act, which constituted ■ a just title for the reasons given in our original opinion, and not necessary to be repeated here.
For the reasons given in the original opinion and those, above stated, the rehearing is refused.